PER CURIAM.
The issue in this legal-malpractice case is whether the rule we announced in Hughes v. Mahaney & Higgins, 821 S.W.2d 154 (Tex.1991), tolled the statute of limitations on the plaintiffs claims. The court of appeals, with one justice dissenting, held that it did not, and affirmed a summary judgment for the defendant on limitations grounds. 16 S.W.3d 461.
In light of our recent decisions in Apex Towing Co. v. Tolin, 41 S.W.3d 118 (Tex.2001), and Underkofler v. Vanasek, — S.W.3d - (Tex.2001), without hearing oral argument, we grant the petition for review without reference to the merits, vacate the court of appeals’ judgment, and remand this case to that court for recon*873sideration and for other proceedings. See Tex.R.App. P . 59.1, 60.2(f).
Justice BAKER did not participate in this decision.